DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10748538. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent anticipate the claims of the application.
	
	Claims of patent					Claims of application
1. A system of dynamic sequence-based tuning of prompt generation, comprising: a data processing system comprising one or more processors, memory, an interface, a node mapper component and a content selector component, the data processing system to: 
establish a data exchange session between a client device remote from the data processing system and the interface of the data processing system; 
detect, via the data exchange session, a first interaction between the client device and the interface of the data processing system; 
detect, via the data exchange session, a second interaction between the client device and the interface of the data processing system; 
identify a first sequence based on the first interaction and the second interaction; 
map the first sequence to a node data structure comprising a plurality of nodes; 
identify a node of the plurality of nodes in the node data structure that matches the first sequence, the node having an attribute comprising a keyword tuple; 
identify, responsive to a match between the first sequence and the node in the node data structure, a plurality of digital component objects matching the keyword tuple corresponding to the attribute of the node; 
determine that a first digital component object of the plurality of digital component objects includes an adjustment parameter; 
apply, responsive to a match between the keyword tuple of the first digital component object and the attribute of the node in the node data structure, the adjustment parameter to a parameter of the first digital component object to provide an adjusted parameter for the first digital component object; 
execute a real-time digital component selection process among the plurality of digital component objects, the real-time digital component selection process comprising the adjusted parameter generated for the first digital component object to result in selection of the first digital component object; 
generate, responsive to the selection of the first digital component object based on the adjusted parameter applied responsive to the match between the keyword tuple of the first digital component object and the attribute of the node in the node data structure, a prompt comprising the first digital component object; and 
transmit the prompt to the client device to cause the client device to present the prompt and initiate a third interaction via the data exchange session.

Claim 1 above reads on claims 22-26 of the application.

















2. The system of claim 1, comprising: the data processing system to cause the client device to initiate the third interaction via the data exchange session to terminate the data exchange session with the data processing system.
3. The system of claim 1, comprising: the data processing system to cause the client device to initiate the third interaction via the data exchange session to exit the node data structure comprising the plurality of nodes.
4. The system of claim 1, comprising: the data processing system to cause the client device to initiate the third interaction via the data exchange session that maps to a second node data structure different from the node data structure.
5. The system of claim 1, comprising: the data processing system to detect the first interaction comprising speech input detected by a microphone of the client device.
6. The system of claim 1, comprising: the data processing system to detect the second interaction comprising speech input detected by a microphone of the client device, the speech input of the second interaction detected by the client device subsequent to the first interaction.

7. The system of claim 1, wherein the first digital component object comprises audio, comprising: the data processing system to transmit the prompt with the audio of the first digital component object to cause the client device to present the first digital component object with the audio output via a speaker communicatively coupled with the client device.
8. The system of claim 1, comprising: the data processing system to generate the adjusted parameter for the first digital component object based on a location of the node in the node data structure.
9. The system of claim 1, comprising the data processing system to: identify a second sequence comprising the second interaction and the third interaction; identify a second node of the plurality of nodes in the node data structure; and execute a second real-time digital component selection process with a second plurality of digital components matching the second node, wherein the second plurality of digital components comprises a second digital component object with a second adjusted parameter generated based on a second adjustment parameter applied responsive to a match between a keyword tuple of the second digital component object and an attribute of the second node, and wherein the second real-time digital component selection process utilizes the second adjusted parameter generated for the second digital component object to result in selection of the second digital component object.
10. The system of claim 1, comprising the data processing system to: detect a trigger keyword via an initial speech input; and establish the data exchange session responsive to detection of the trigger keyword.
11. The system of claim 1, comprising the data processing system to: detect a trigger keyword via an initial speech input; identify, based on the trigger keyword or a characteristic of the initial speech input, an electronic account associated with the client device; and establish, responsive to identification of the electronic account, the data exchange session.
12. The system of claim 1, comprising the data processing system to: identify, based on a characteristic of the first interaction, an electronic account associated with the client device; and select the attribute from a plurality of attributes of the node based on the electronic account.
13. The system of claim 1, comprising the data processing system to: detect the first interaction via the data exchange session at a first time stamp; detect the second interaction at a second time stamp; and generate, based on a difference between the second time stamp and the first time stamp less than or equal to a threshold, the first sequence comprising the first interaction and the second interaction.
14. The system of claim 1, comprising the data processing system to: detect the first interaction via the data exchange session at a first time stamp; detect a fourth interaction at a second time stamp; and determine, based on a difference between the second time stamp and the first time stamp greater than or equal to a threshold, to block generate of a sequence comprising the first interaction and the fourth interaction.
Claims 15-20 are similar to the above claims.


21. A system, comprising: a data processing system comprising memory and one or more processors to: 








establish a data exchange session with a client device remote from the data processing system; 



detect, via the data exchange session, a plurality of interactions between the client device and the data processing system; 















select, based on the plurality of interactions, a node of a plurality of nodes in a node data structure, the node having an attribute; 


identify, responsive to selection of the node having the attribute, a plurality of digital component objects corresponding to the attribute of the node of the plurality of nodes in the node data structure; 



select, based on a real-time digital component selection process executed with the plurality of digital component objects, a first digital component object; 























generate, responsive to selection of the first digital component object, a prompt for the first digital component object; and 







transmit the prompt to the client device to cause the client device to present the prompt and initiate an interaction subsequent to the plurality of interactions via the data exchange session.  



22. (New) The system of claim 21, comprising the data processing system to: identify a first sequence based on a first interaction of the plurality of interactions and a second interaction of the plurality of interactions; and select the node based on a map of the first sequence comprising the first interaction and the second interaction to the node data structure comprising the plurality of nodes.  
23. (New) The system of claim 21, comprising the data processing system to: identify a first sequence from the plurality of interactions; and select the node of the plurality of nodes in the node data structure based on the first sequence matching the node.  
24. (New) The system of claim 21, comprising the data processing system to: identify a keyword tuple associated with the attribute of the node; and identify the plurality of digital component objects that match the keyword tuple associated with the attribute of the node.  
25. (New) The system of claim 21, comprising: the data processing system to, prior to selection of the first digital component object via the real-time digital component selection process, apply an adjustment parameter to the first digital component object to cause the real-time digital component selection process to select the first digital component object.  
26. (New) The system of claim 25, comprising: the data processing system to generate the adjustment parameter for the first digital component object based on a location of the node in the node data structure.  

























27. (New) The system of claim 21, wherein the plurality of interactions comprise speech input detected by the client device.  



28. (New) The system of claim 21, comprising: the data processing system to provide a digital assistant to interact with the client device, wherein the plurality of interactions correspond to speech input detected by a microphone of the client device.  




29. (New) The system of claim 21, wherein the first digital component object comprises audio, comprising: the data processing system to transmit the prompt with the audio of the first digital component object to cause the client device to present the first digital component object with the audio via a speaker communicatively coupled with the client device.  















































30. (New) The system of claim 21, comprising the data processing system to: receive, from the client device, speech input; determine a characteristic of the speech input; identify, based on the characteristic of the speech input, an electronic account associated with the client device; and establish, responsive to identification of the electronic account, the data exchange session.  

31. (New) The system of claim 30, comprising the data processing system to: select the attribute from a plurality of attributes of the node based at least in part on the electronic account identified based on the characteristic of the speech input.


Claims 32-40 are similar to the above claims.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: London (USPG 2015/0142704) discloses a system of dynamic sequence-based tuning of prompt generation, comprising: a data processing system comprising one or more processors, memory, an interface, a node mapper component and a content selector component, the data processing system to: establish a data exchange session between a client device remote from the data processing system and the interface of the data processing system (figure 1; communication between client and server devices); detect, via the data exchange session, a first interaction between the client device and the interface of the data processing system (figure 1; communication between client and server devices); detect, via the data exchange session, a second interaction between the client device and the interface of the data processing system (figure 1; communication between client and server devices); identify a first sequence based on the first interaction and the second interaction  (paragraphs 135, 155, 164, 183, 185, 241; mapping words in the input against words in the database or node data structure); map the first sequence to a node data structure comprising a plurality of nodes; identify a node of the plurality of nodes in the node data structure that matches the first sequence, the node having an attribute comprising a keyword tuple (paragraphs 183, 185, 241; mapping words in the input against words in the database or node data structure); identify, responsive to a match between the first sequence and the node in the node data structure, a plurality of digital component objects matching the keyword tuple corresponding to the attribute of the node (paragraphs 183, 185, 241; mapping words in the input against words in the database or node data structure); generate a prompt based on the input (paragraphs 21-23; prompt generation); transmit the prompt to the client device to cause the client device to present the prompt and initiate a third interaction via the data exchange session (paragraphs 21-23; prompt generation; sending generated prompt to client device).
Crook et al. (USPG 20160163311) teaches systems and methods for responding to spoken language input or multi-modal input are described herein.  More specifically, one or more user intents are determined or inferred from the spoken language input or multi-modal input to determine one or more user goals via a dialogue belief tracking system.  The systems and methods disclosed herein utilize the dialogue belief tracking system to perform actions based on the determined one or more user goals and allow a device to engage in human like conversation with a user over multiple turns of a conversation.  Preventing the user from having to explicitly state each intent and desired goal while still receiving the desired goal from the device, improves a user's ability to accomplish tasks, perform commands, and get desired products and/or services.  Additionally, the improved response to spoken language inputs from a user improves user interactions with the device (referring to reference; par. 6, 37, 45, 50, 70, 77).
Gruber et al. (USPG 2013/0275164) teaches an intelligent automated assistant system engaging with the user in an integrated, conversational manner using natural language dialog, and invoking external services when appropriate to obtain information or perform various actions.  The system can be implemented using any of a number of different platforms, such as the web, email, smartphone, and the like, or any combination thereof. In one embodiment, the system is based on sets of interrelated domains and tasks, and employs additional functionally powered by external services with which the system can interact (referring to reference).
The prior art on record, individually or in combination, fail to explicitly disclose the combination of the following limitations: “determine that a first digital component object of the plurality of digital component objects includes an adjustment parameter; apply, responsive to a match between the keyword tuple of the first digital component object and the attribute of the node in the node data structure, the adjustment parameter to a parameter of the first digital component object to provide an adjusted parameter for the first digital component object; execute a real-time digital component selection process among the plurality of digital component objects, the real-time digital component selection process comprising the adjusted parameter generated for the first digital component object to result in selection of the first digital component object; generate, responsive to the selection of the first digital component object based on the adjusted parameter applied responsive to the match between the keyword tuple of the first digital component object and the attribute of the node in the node data structure, a prompt comprising the first digital component object”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by London (USPG 2015/0142704).

Regarding claims 21 and 32, London discloses a system and method, comprising: a data processing system comprising memory and one or more processors to: 
establish a data exchange session with a client device remote from the data processing system (figure 1; communication between client and server devices; also see paragraphs 92-94, communication between client and server); 
detect, via the data exchange session, a plurality of interactions between the client device and the data processing system (figure 1; a plurality of communications between a client device and server; also see paragraphs 92-94, detecting communications between client and server); 
select, based on the plurality of interactions, a node of a plurality of nodes in a node data structure, the node having an attribute (paragraphs 155-156, “Take Food order” node 302; also referring figures 3A-B);
identify, responsive to selection of the node having the attribute, a plurality of digital component objects corresponding to the attribute of the node of the plurality of nodes in the node data structure (paragraphs 15-156, “Take Food order” node 302, including various objects, such as “Chicken Wings” and “Pizza”, with associated weights; also referring figures 3A-B);
select, based on a real-time digital component selection process executed with the plurality of digital component objects, a first digital component object (figure 3A, from the “Take Food order” node, select a type of drink and/or a type of food); 
generate, responsive to selection of the first digital component object, a prompt for the first digital component object (paragraphs 21-23; prompt generation; sending generated prompt to client device); and 
transmit the prompt to the client device to cause the client device to present the prompt and initiate an interaction subsequent to the plurality of interactions via the data exchange session (paragraphs 21-23; prompt generation; sending generated prompt to client device).  

Regarding claims 22-23 and 33-34, London further discloses the data processing system and method to: identify a first sequence based on a first interaction of the plurality of interactions and a second interaction of the plurality of interactions (paragraphs 22-25, “it may fill in a node in the knowledge-tree graph instantiation corresponding to the data item and generate a second prompt to elicit an additional data item to fill in an empty node in the knowledge-tree graph instantiation. If the first response is a command, it may check the knowledge-tree graph instantiation to determine if a predetermined number of nodes have been filled in to execute the command and if an insufficient number of nodes have been filled in, iteratively generate additional prompts to complete the knowledge-tree graph instantiation sufficiently to execute the command”); and select the node based on a map of the first sequence comprising the first interaction and the second interaction to the node data structure comprising the plurality of nodes (paragraphs 22-25, “it may fill in a node in the knowledge-tree graph instantiation corresponding to the data item and generate a second prompt to elicit an additional data item to fill in an empty node in the knowledge-tree graph instantiation. If the first response is a command, it may check the knowledge-tree graph instantiation to determine if a predetermined number of nodes have been filled in to execute the command and if an insufficient number of nodes have been filled in, iteratively generate additional prompts to complete the knowledge-tree graph instantiation sufficiently to execute the command”); comprising the data processing system to: identify a first sequence from the plurality of interactions; and select the node of the plurality of nodes in the node data structure based on the first sequence matching the node (paragraphs 22-25, “it may fill in a node in the knowledge-tree graph instantiation corresponding to the data item and generate a second prompt to elicit an additional data item to fill in an empty node in the knowledge-tree graph instantiation. If the first response is a command, it may check the knowledge-tree graph instantiation to determine if a predetermined number of nodes have been filled in to execute the command and if an insufficient number of nodes have been filled in, iteratively generate additional prompts to complete the knowledge-tree graph instantiation sufficiently to execute the command”).  

Regarding claims 24 and 35, London further discloses t the data processing system and method to: identify a keyword tuple associated with the attribute of the node (paragraphs 184-185 and 199, “words or phrases are mapped directly to application-specific roles. This mapping is based on a corpus of annotated training data with many hundreds or thousands of examples of role mappings”); and identify the plurality of digital component objects that match the keyword tuple associated with the attribute of the node (paragraphs 184-185 and 199).  

Regarding claims 25-26 and 36-37, London further discloses the data processing system to, prior to selection of the first digital component object via the real-time digital component selection process, apply an adjustment parameter to the first digital component object to cause the real-time digital component selection process to select the first digital component object (paragraph 185, processing via word sense disambiguation process and applying weights to select appropriate objects or word/phase); the data processing system to generate the adjustment parameter for the first digital component object based on a location of the node in the node data structure.  

Regarding claims 27-31 and 38-40, London further discloses the system and method wherein the plurality of interactions comprise speech input detected by the client device (figure 1, speech input is received at client device at step 101); the data processing system to provide a digital assistant to interact with the client device, wherein the plurality of interactions correspond to speech input detected by a microphone of the client device (figure 1, verbal communication between a client device and automated server); wherein the first digital component object comprises audio, comprising: the data processing system to transmit the prompt with the audio of the first digital component object to cause the client device to present the first digital component object with the audio via a speaker communicatively coupled with the client device (paragraphs 21-23; prompt generation; sending generated prompt to client device); comprising the data processing system to: receive, from the client device, speech input; determine a characteristic of the speech input; identify, based on the characteristic of the speech input, an electronic account associated with the client device; and establish, responsive to identification of the electronic account, the data exchange session (paragraphs 20, 77, 110, speaker identification to allow access to system); comprising the data processing system to: select the attribute from a plurality of attributes of the node based at least in part on the electronic account identified based on the characteristic of the speech input (paragraphs 20, 145, and 155, “If the speaker is recognized, selecting a knowledge-tree graph instantiation associated with the speaker from a customer-relationship management data repository” and assign weights).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Crook et al. (USPG 2016/0163311) teaches systems and methods for responding to spoken language input or multi-modal input are described herein.  More specifically, one or more user intents are determined or inferred from the spoken language input or multi-modal input to determine one or more user goals via a dialogue belief tracking system.  Gruber et al. (USPG 2013/0275164) teaches an intelligent automated assistant system engaging with the user in an integrated, conversational manner using natural language dialog, and invoking external services when appropriate to obtain information or perform various actions.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656